In the
                 Court of Appeals
         Second Appellate District of Texas
                  at Fort Worth
              ___________________________
                   No. 02-19-00103-CV
              ___________________________

            HARRIET NICHOLSON, Appellant

                              V.

DAVID STOCKMAN, DONNA STOCKMAN, AND DENISE BOERNER,
                     Appellees



            On Appeal from the 48th District Court
                   Tarrant County, Texas
               Trial Court No. 048-305585-19


            Before Gabriel, Bassel, and Wallach, JJ.
           Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      In this appeal arising from a property foreclosure, appellant Harriet Nicholson

appeals from the trial court’s interlocutory, no-evidence summary judgment entered in

favor of appellees David Stockman (Stockman), Donna Stockman (Donna), and

Denise Boerner (Boerner) and from the trial court’s later severance order, which

rendered the summary judgment final and appealable. Because we conclude that the

trial court did not err by granting the summary judgment and did not abuse its

discretion by granting the severance motion, we affirm.

                                I. BACKGROUND

      In 2001, Nicholson executed a deed of trust to her home in Tarrant County in

favor of Mortgage Electronic Registration Systems, Inc. (MERS)1 to secure a

contemporaneous $125,048 promissory note. The deed of trust was recorded in

Tarrant County. MERS later assigned its interest in the deed to Bank of New York

Mellon (BONY). The mortgage servicer for the loan was Bank of America, N.A.

      After Nicholson defaulted on her obligations under the deed, Bank of America

appointed Stockman as the substitute trustee to enforce the deed. Stockman sold the

property to BONY at a July 3, 2012 nonjudicial foreclosure sale, which apparently

occurred in Dallas County. The substitute trustee’s deed was recorded in Tarrant

County.

      1
       MERS was the nominee of the lender, Mid America Mortgage, Inc. and its
successors and assigns.

                                          2
      BONY brought an ultimately successful forcible-detainer action to evict

Nicholson from the property. Nicholson, acting pro se, filed suit against BONY,

Stockman, Bank of America, Countrywide Home Loans, Inc., and others involved in

the foreclosure process, seeking to enjoin the eviction. Meanwhile, Stockman filed a

notice rescinding the 2012 foreclosure sale and resulting trustee’s deed because the

sale had occurred (or at least had been noticed to be) in Dallas County even though

the property was located in Tarrant County. See Tex. Prop. Code Ann. § 51.002(a).

Nicholson amended her petition several times,2 adding claims and adding as

defendants Donna and Boerner, who had been named as alternate substitute trustees

along with Reconstruct Company, N.A. in Stockman’s rescission notice. During the

litigation, the trial court granted Nicholson a partial summary judgment, declaring the

substitute trustee’s deed and Stockman’s subsequent rescission “invalid.”

      Appellees filed a no-evidence summary-judgment motion, which the trial court

granted. Appellees then moved to sever the claims brought against them to confer

finality on the no-evidence summary judgment. Appellees followed in the footsteps

of Bank of America and Countrywide who had successfully severed Nicholson’s

claims against them after the trial court had granted summary judgment in their favor.3



      2
       More on the timing and content of some of these amendments later.
      3
       The trial court’s summary judgment in favor of Bank of America and
Countrywide, which was the subject of a separate appeal, was recently affirmed by this
court. Nicholson v. Bank of Am., N.A., No. 02-19-00085-CV, 2019 WL 7407739, at *1
                                          3
The trial court granted Appellees’ motion to sever. Nicholson moved for new trial,

arguing that the summary-judgment and severance orders were in error. The motion

was overruled by operation of law. See Tex. R. Civ. P. 329b(c).

      Nicholson appeals and argues that material fact issues on each element of her

claims precluded summary judgment, that the severance order was improper, and that

Appellees could not be substitute trustees because they had no contractual

relationship with BONY or Bank of America.

                                 II. SEVERANCE

      We review a severance order for an abuse of discretion. See Liberty Nat’l Fire

Ins. Co. v. Akin, 927 S.W.2d 627, 629 (Tex. 1996). Nicholson argues that such an

abuse occurred because all of her claims were “identical, involving the same facts and

issues,” and because the severance was unnecessary based on the trial court’s earlier

severance of her claims against Bank of America and Countrywide.

      “Any claim against a party may be severed and proceeded with separately.”

Tex. R. Civ. P. 41. In a case with multiple defendants, if summary judgment is

properly granted in favor of one defendant, it is generally proper to sever the claim

against that defendant for purposes of appeal. Aviation Composite Techs., Inc. v. CLB

Corp., 131 S.W.3d 181, 187 n.5 (Tex. App.—Fort Worth 2004, no pet.); Arredondo v.

City of Dall., 79 S.W.3d 657, 665 (Tex. App.—Dallas 2002, pet. denied). Although

(Tex. App.—Fort Worth Dec. 31, 2019, no pet. h.) (mem. op., not designated for
publication).

                                          4
Nicholson’s claims against Bank of America and Countrywide had been dismissed and

severed, her claims against other named defendants remained pending. A severance

after an interlocutory summary-judgment order to expedite appellate review is proper

and not an abuse of discretion. Cherokee Water Co. v. Forderhause, 641 S.W.2d 522, 525–

26 (Tex. 1982), cited in Dorsey v. Raval, 480 S.W.3d 10, 15 (Tex. App.—Corpus Christi–

Edinburg 2015, no pet.); Arredondo, 79 S.W.3d at 665. Here, even if Nicholson’s

claims against all named defendants were founded on the same nucleus of facts, we

cannot conclude that the trial court abused its discretion by ordering the severance

after granting the interlocutory, no-evidence summary judgment in favor of Appellees.

See, e.g., Young v. Heins, No. 01-15-00500-CV, 2017 WL 2376828, at *11 (Tex. App.—

Houston [1st Dist.] June 1, 2017, pet. denied) (mem. op.); Dorsey, 480 S.W.3d at 15;

Banks v. River Oaks Steak House, No. 2-03-363-CV, 2004 WL 1858216, at *3 (Tex.

App.—Fort Worth Aug. 19, 2004, no pet.) (mem. op.); Arredondo, 79 S.W.3d at 665.

We overrule issue two.

                          III. SUMMARY JUDGMENT

      Nicholson contends that the trial court granted summary judgment in error

because she proffered evidence raising genuine, material fact issues on each element

of her claims against Appellees. See Tex. R. Civ. P. 166a(i). When reviewing a no-

evidence summary judgment, we examine the entire record in the light most favorable

to the nonmovant, indulging every reasonable inference and resolving any doubts

against the motion. Sudan v. Sudan, 199 S.W.3d 291, 292 (Tex. 2006) (per curiam). We
                                          5
review a no-evidence summary judgment for evidence that would enable reasonable

and fair-minded jurors to differ in their conclusions. Hamilton v. Wilson, 249 S.W.3d
425, 426 (Tex. 2008) (per curiam).

      In her first amended petition, which is not included in the appellate record but

which named Stockman as a defendant, Nicholson sought a declaration that the

rescission of the foreclosure sale and resulting substitute trustee’s deed were invalid

and that this invalid rescission did not resurrect the lien conferred in the original deed

of trust.   Stockman moved for a no-evidence summary judgment, arguing that

because the trial court had already declared the rescission invalid, Nicholson’s claim

was moot. The trial court granted Stockman’s motion in an interlocutory order.

      Nicholson then filed a second amended petition, which also is not in the

appellate record, ostensibly raising claims for fraud and for conspiracy to commit

fraud against Stockman. Stockman filed a no-evidence motion for summary judgment

on these claims, which the trial court granted.

      In her subsequent eighth amended petition,4 Nicholson again named Stockman

as a defendant and added Donna and Boerner as parties. She alleged that Appellees,

and the other named defendants, knowingly filed fraudulent documents in violation of

Section 12.002 of the Civil Practice and Remedies Code, were negligent per se, were


      4
        The appellate record does not contain Nicholson’s third, fourth, fifth, sixth, or
seventh amended petitions, but they do not appear to be relevant to the issues in this
appeal.

                                            6
grossly negligent, conspired to commit fraud, and committed fraud. She also sought

declaratory relief directed to the validity of the substitute trustee’s deed and the

subsequent rescission, again urging that the 2001 deed of trust had been “wiped out”

by the invalid substitute trustee’s deed and rescission.

      Appellees moved for a no-evidence summary judgment. Stockman asserted

that the conspiracy and fraud claims could not be raised against him because the trial

court previously granted him summary judgment on those same claims. Appellees

argued that there was no evidence to support the elements of Nicholson’s claims.

The trial court granted the motion in a nonspecific, interlocutory order.

      In her appellate brief, Nicholson’s substantive argument specifically directed to

the trial court’s summary-judgment order is one sentence long with no citation to the

record: “Sufficient evidence was before the trial court to support every element of

every claim to preclude the grant of Appellees’ no-evidence motion for summary

judgment or there were genuine issues of material fact (controverting evidence) for

trial.” Nicholson fails to explain what specific evidence supported each element, to

discuss what those elements are, or to parse each ground Appellees raised in their no-

evidence motion. Even more egregious is her complete failure to provide citations to

the 1178-page clerk’s record or to describe the evidence illustrating the genuine,

material fact issues she relies on. See Horton v. Stovall, No. 18-0925, 2019 WL 6971668,

at *3 (Tex. Dec. 20, 2019) (per curiam) (“Courts are not required to comb through the

record to find evidence to support a party’s appellate issues, but nothing prevents
                                            7
courts from undertaking reasonable efforts to locate evidence described in a party’s

brief.”). Nicholson’s cursory and inadequate briefing on this issue is not a “readily

correctable” or “harmless” defect; rather, the brief is a “flagrant violation[]” of the

procedural rules that imposes an unreasonable burden on this court—to parse the

lengthy record for summary-judgment evidence in an attempt to locate unidentified

fact issues for each element of her claims.5 Id. We conclude that Nicholson, through

inadequate and non-remediable briefing, failed to present for our review any error

arising from the trial court’s summary-judgment order. See, e.g., Jimenez v. Citifinancial

Mortg. Co., 169 S.W.3d 423, 425–26 (Tex. App.—El Paso 2005, no pet.); Trebesch v.

Morris, 118 S.W.3d 822, 824–25 (Tex. App.—Fort Worth 2003, pet. denied); Hall v.

Stephenson, 919 S.W.2d 454, 466–67 (Tex. App.—Fort Worth 1996, writ denied). See

generally Tex. R. App. P. 38.1(i) (requiring argument portion of brief to provide

“appropriate citations to authorities and to the record”); Horton, 2019 WL 6971668, at

*3 (recognizing appellate courts have discretion to find briefing waiver or to allow

amendment or rebriefing based on the facts of the case). We overrule issue one.

      Even if Nicholson had appropriately briefed this issue, we would conclude that

the trial court did not err by granting Appellees’ motion. First, the trial court had


      5
        Nicholson was provided a copy of the appellate record before she initially filed
her brief. After we noted several procedural defects in her brief and requested
corrections, Nicholson filed an amended brief. See Tex. R. App. P. 9.4, 38.1, 38.7,
44.3. Appellees’ brief responded to Nicholson’s amended brief, and we similarly rely
on Nicholson’s amended brief.

                                            8
previously dismissed, in two interlocutory summary-judgment orders, Nicholson’s

declaratory-judgment, fraud, and conspiracy claims against Stockman. They could not

be revived by Nicholson’s eighth amended petition. See Martin v. First Republic Bank,

799 S.W.2d 482, 488–89 (Tex. App.—Fort Worth 1990, writ denied).               Second,

Nicholson produced no evidence that Donna or Boerner took any affirmative action

regarding the foreclosure sale, the substitute trustee’s deed, or the subsequent

rescission other than their nominal inclusion as alternate substitute trustees in

Stockman’s rescission, which was subsequently found to be invalid. Third, Appellees’

no-evidence motion set out each element of each claim Nicholson brought against

them and specifically argued that there was no evidence to support any of her claims.

In response, Nicholson did not raise more than a scintilla of evidence creating a

genuine issue of material fact on each element of each claim.          And Appellees’

arguments to the trial court that Nicholson’s claims failed as a matter of law were well

founded. Under these circumstances, the summary judgment was not in error. See

Tex. R. Civ. P. 166a(i); Gillham v. Sanchez, No. 05-17-01449-CV, 2019 WL 2082466, at

*5–6 (Tex. App.—Dallas May 13, 2019, pet. denied) (mem. op.).

                 IV. SUBSTITUTE-TRUSTEE AUTHORITY

      Nicholson contends that after Stockman issued the substitute trustee’s deed, he

had no further express or implied authority to act as BONY and Bank of America’s

agent; thus, she contends he had no authority to rescind the substitute trustee’s deed.

But the trial court declared the foreclosure sale and substitute trustee’s deed invalid,
                                           9
granting Nicholson the relief she requested and re-urges on appeal. This argument is

thus moot.

      She further asserts that Donna and Boerner suffered from the same lack of

authority. But as we have recognized, Nicholson has failed to proffer any evidence

that Donna or Boerner took any action regarding the foreclosure sale, the substitute

trustee’s deed, or the rescission. Accordingly, whether they had the authority to take

any such action is of no moment to Nicholson’s claims. We overrule issue three.

                                V. CONCLUSION

      We conclude that the trial court did not err by granting summary judgment in

favor of Appellees, thereby dismissing Nicholson’s claims against them, and that the

trial court did not abuse its discretion by severing those claims in order to make its

summary judgment final and appealable. Accordingly, we affirm the trial court’s

November 2, 2018 order granting Appellees’ no-evidence summary-judgment motion

and the trial court’s January 17, 2019 order granting Appellees’ motion to sever. See

Tex. R. App. P. 43.2(a). We also deny Nicholson’s request for appellate sanctions

against Appellees. Cf. Tex. R. App. P. 45 (providing for damage award if appeal

deemed frivolous).

                                                    /s/ Lee Gabriel

                                                    Lee Gabriel
                                                    Justice

Delivered: January 16, 2020

                                         10